Title: To George Washington from William Gordon, 20 January 1787
From: Gordon, William
To: Washington, George



My dear Sir
London Jany 20. 1787

I take the opportunity of a vessel for Boston, that so I may send in the speediest way some seeds which I procured from a gentlewoman of my acquaintance at Ipswich, where I was first settled & remained thirteen years. I have likewise added some

seed of the rocket double larkspur, which I saw in blow the last year, & was much pleased with on account of their beauty. I am yet unsettled, which prevents my proceeding in my history with the rapidity intended; but I keep going on, & mean to be at the press the beginning of next winter. Apprehend you have heard from my friend Jonathan Mason Esqr. ⟨Sen⟩ Boston respecting the draft on the party at Warren. Your Excellency must be grieved at the spirit which has discovered itself in the different states. It is to be greatly lamented, that there is no more genuine virtue & patriotism among the inhabitants. A kind Providence, however, I trust will overrule all the commotions & disturbances, which have taken place, for the general good, & make all terminate happily. The enemies of America take occasion, from the confusions in the states, to triumph; that however is but a poor relief for the loss of the colonies & the load of taxes brought upon them by the debt contracted in attempting to deprive the Americans of their liberties. The king I learn feels himself still sore; & it is not to be wondered at. When the parliament meets, there will be as usual great wrangling between the ins & the outs; but the former will most probably carry every important question by dint of power & influence. The character of the prince of Wales is very low in the opinion of many, & that of the duke of York, his brother, as high. I am sorry to observe, that unfriendliness there is in administration with respect to the United States; which will be likely to continue while the late Charles Jenkinson, now lord Hawkesberry, & Dundass are in favour. Some think that a ministerial revolution is not far off, & that a set of men more friendly to the Americans will shortly succeed, but I am fearful of the contrary. The policy of G. Britain appears to me to be still wrong; that it would be for her interest to cultivate a good understanding with the United States I am persuaded: but I leave all to the great Governour of the universe, who will direct the whole wisely & well.
The gentlewoman who has favoured me with the seeds, is fond of the digitalis as a cure for the dropsy, & therefore has sent some of the seed: but from what I have been told, it is so violent & so little to be depended upon in a general way, that I should not choose to make trial of it. Mrs Gordon writes in best regards to your Excellency, your Lady, her posterity, the young George especially, & to Mr & Mrs Lund Washington. I remain

most respectfully, my Dear Sir, Your sincere friend & very humble servant

William Gordon


I am obliged to write by candle-light, which does not suit my eyes.
I have no connection with the great, & do not seek it. Visit Mr John Adams once in a while, & am going to him this morning.

